Citation Nr: 0628826	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an increased rating for the service-
connected hiatal hernia, currently rated as 30 percent 
disabling.  

4.  Entitlement to separate 10 percent ratings for the 
service-connected bilateral tinnitus.  

5.  Entitlement to an increased rating for the service-
connected left ear hearing loss, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied entitlement to a rating in 
excess of 10 percent for the service-connected left ear 
hearing loss.  

The case is also on appeal from an August 2003 rating 
decision which granted service connection for bilateral 
tinnitus and assigned a 10 percent rating.  The veteran 
disagreed with the single 10 percent rating assigned for the 
bilateral tinnitus.  

The case is also on appeal from an August 2005 rating 
decision which denied service connection for migraine 
headaches, denied an increased rating for the service-
connected hiatal hernia, and found that new and material 
evidence had not been received to reopen a claim of service 
connection for a right ear hearing loss.  

In May 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge with regard to the 
claim for increased rating for the service-connected left ear 
hearing loss.  Thereafter, the case was remanded to the RO in 
December 2003 and July 2004 for additional development and 
adjudicative action.  Meanwhile, the veteran requested to 
appear for a subsequent hearing via video conference before 
the undersigned Veterans Law Judge with regard to his 
additional claims on appeal.  Thereafter, the veteran 
appeared for a personal hearing before a Decision Review 
Officer (DRO) at the RO in December 2005, which the veteran 
agreed could serve in lieu of the previously requested video 
conference hearing.  Transcripts of his testimony have been 
associated with the claims file.

The reopened claim of service connection for right ear 
hearing loss and the issue of increased rating for left ear 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1988 Board decision, service connection for 
right ear hearing loss was denied.

2.  Evidence submitted since the Board's August 1988 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The veteran did not have a chronic headache disability 
during service or within one year afterward, and the 
competent medical evidence of record does not establish an 
etiological relationship between the veteran's current 
headache disorder, if any, and any event in service or any 
service-connected disability.  

4.  The veteran's service-connected hiatal hernia with 
gastroesophageal reflux disease (GERD) is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal pain 
and vomiting, productive of considerable impairment of 
health; however, severe impairment of health due to material 
weight loss, hematemesis or melena, moderate anemia, or other 
symptom combinations is not demonstrated.

5.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The Board's August 1988 decision is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has been received since the 
Board's August 1988 rating decision which denied service 
connection for right ear hearing loss; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).

3.  A migraine headache disability is not due to disease or 
injury that was incurred in or aggravated by service; nor 
which is proximately due to or the result of the service-
connected disability.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).  

4.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected hiatal hernia with GERD 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.114, Diagnostic Code 7346 (2005).

5.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims, or something to the effect that the claimant should 
give us everything you've got pertaining to your claims.

In this case, the veteran's claim for increase with regard to 
the service-connected left ear hearing loss was submitted in 
January 2001.  Initial duty-to-assist letters in connection 
with that claim were issued to the veteran in February 2001 
and June 2001, prior to the unfavorable rating decision which 
was issued in September 2001.  

With regard to the veteran's claim for an increased rating 
for the service-connected hernia, a duty to assist letter was 
issued to the veteran in December 2004, prior to the initial 
unfavorable rating decision in August 2005.  Likewise a duty-
to-assist letter addressing the claims of service connection 
for migraines and right ear hearing loss was also issued to 
the veteran in December 2004, along with a subsequent letter 
sent in May 2005, prior to the initial unfavorable rating 
decision in August 2005.  

As such, the Board finds no defect with the timing of the 
notice letters.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With regard to the content of the notice letters, the 
aforementioned notice letters collectively included the type 
of evidence needed to substantiate claims for service 
connection and for increased ratings.  
The RO, in the duty-to-assist letters, also informed the 
veteran about the information and evidence that VA will seek 
to provide.  The letters also informed the veteran about the 
information and evidence he was expected to provide.  The 
letters also informed the veteran that he should tell the RO 
about any additional information or evidence that he wanted 
the RO to obtain, send any evidence he had, and to tell the 
RO if he had no more evidence to submit.  Thus, the veteran 
was, in effect, requested to submit all evidence in his 
possession that pertained to his claims.  

Moreover, the rating decisions and statements of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), addressed directives consistent with the Veterans 
Claims Assistance Act (VCAA) with regard to new and material 
evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes the type of evidence that 
describes the bases for the denial in the prior decision and 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the claim is being 
reopened herein, and thus, any defect in this regard results 
in harmless error.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, the veteran was not provided with notice regarding 
effective dates or initial ratings prior to the unfavorable 
rating decisions.  Nevertheless, the RO cured the procedural 
defect with the issuance of this information in a subsequent 
duty-to-assist letter in May 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  In the present case, the evidence includes VA 
treatment records and examinations of the veteran and written 
statements and oral testimony from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

Finally, with regard to the claim for separate 10 percent 
ratings for the bilateral tinnitus, the United States Court 
of Appeals for Veterans Claims has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

With regard to the tinnitus claim, the facts are not in 
dispute.  Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  The Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues on appeal in 
this case to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  New and Material Evidence

Service connection for left ear hearing loss was granted 
pursuant to a January 1979 rating decision.  A May 1987 RO 
rating decision and an August 1988 Board decision denied 
service connection for right ear hearing loss based on a 
finding that hearing loss of the right ear was not shown 
during service.  

Currently, the appellant contends that his right ear hearing 
loss is due to acoustic trauma during service.  

Additional evidence has been added to the record including VA 
treatment records, VA examination reports and medical 
opinions, raising the possibility that the veteran's right 
ear hearing loss developed as a result of acoustic trauma 
during service.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
Board determined that the veteran's right ear hearing loss 
was not shown in service, and was thus not related to 
service.  The August 1988 Board decision is final.  
38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
VA examination reports from March 2001, June 2003 and August 
2004, as well as VA and private audiological consults which 
show that the veteran's hearing loss and bilateral tinnitus 
were related to noise exposure during service.  The finding 
of a nexus between the veteran's bilateral tinnitus and in-
service noise exposure raises the possibility that the 
veteran's right ear hearing loss could also be related to the 
veteran's in-service noise exposure, particularly since the 
veteran's service-connected bilateral tinnitus was not shown 
during service or within the first post-service year.  Thus, 
the additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect.

Evidence submitted since the Board's August 1988 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the Board's August 1988 decision; thus, the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005)

III.  Service Connection

The veteran seeks service connection for migraine headaches, 
including on a secondary basis claimed as due to the service-
connected hearing loss and tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A review of the veteran's service medical records is negative 
for complaints, findings or diagnosis of a headache 
disability.  

In a claim received at the RO in January 2005, the veteran 
reported that he was suffering from migraine headaches, and 
asserted that the headaches were due to the service-connected 
hearing loss and tinnitus.  

At a June 2005 VA examination, the veteran reported getting 
daily headaches for the past two years, around the same time 
each morning.  The veteran described the headaches as a sharp 
pain that came on suddenly between the eyes and up into the 
forehead bilaterally.  The pain lasted for about 15 minutes.  
The veteran reported no photophobia, but he did have nausea 
and vomiting with each headache. Neurological examination of 
the veteran was essentially negative.   The impression was 
chronic daily headaches, that caused a mild degree of 
disability; however, the headaches were not thought to be 
caused by, or a result of, the veteran's service-connected 
tinnitus.  

A June 2005 VA head computerized tomography (CT) of the 
veteran was performed to rule out structural lesion or mass, 
based on the veteran's complaints of daily headaches and 
double vision.  The impression was no evidence of acute 
intracranial abnormality.  

At his personal hearing in December 2005, the veteran 
reported that his headaches began shortly after service, but 
had recently become worse.  

Thus, in sum, the medical evidence in this case does not 
support the veteran's assertions that his current headaches 
are related to service, or to the service-connected hearing 
loss and/or tinnitus.  The first complaints of headaches are 
shown in VA records from 2005, over 25 years after discharge 
from service.  Additionally, the VA examiner in June 2005 
opined that the veteran's headaches were not related to the 
service-connected tinnitus.  There is no opinion to the 
contrary.  

There is no evidence of record, other than the appellant's 
contentions, that his current headache disorder is related to 
any disease or injury incurred in or aggravated by service, 
including the service-connected hearing loss and/or tinnitus.  
The veteran acknowledges the veteran's sincere belief as to 
the etiology of the headaches; however, as the veteran is not 
a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a claim of 
service connection for migraine headaches.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2005).  

IV.  Increased Ratings

The veteran seeks higher ratings for the service-connected 
hiatal hernia, rated 30 percent disabling; and the service-
connected left ear hearing loss, rated as 10 percent 
disabling.  Additionally, the veteran seeks separate 10 
percent ratings for the service-connected bilateral tinnitus.  
As noted above, the issue of an increased rating for the left 
ear hearing loss is addressed in the REMAND portion of this 
document.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

A.  Hiatal Hernia

The veteran's service-connected hiatal hernia is rated 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  The 
Rating Schedule provides for a 60 percent rating when there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned for hiatal hernia that is 
productive of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 10 
percent rating for hiatal hernia is assigned when there are 
two or more of the symptoms required for a 30 percent rating 
but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2005).  A regulatory amendment, effective July 2, 2001, 
made revisions to the schedular criteria for evaluating 
diseases of the digestive system; however, the criteria for 
evaluating hiatal hernia were unchanged.

Historically, service connection for hiatal hernia was 
granted pursuant to a January 1979 rating decision.  An 
initial 10 percent rating was assigned.  In a September 2001 
rating decision, the veteran's claim for an increased rating 
for the service-connected hernia was denied.  The veteran's 
Notice of Disagreement (NOD) with that determination was 
received at the RO in October 2001.  In a December 2001 
rating decision, the 10 percent rating was increased to 30 
percent for the service-connected hiatal hernia.  Thereafter, 
the veteran did not perfect his appeal to the September 2001 
rating decision as to the issue of entitlement to an 
increased rating for the service-connected hiatal hernia.  
Likewise, the veteran did not submit a NOD to the December 
2001 rating decision.  Thus, the December 2001 rating 
decision became final.  At his personal hearing before the 
undersigned in May 2003, the veteran raised an informal claim 
for an increased rating for the service-connected hiatal 
hernia.  

A February 2002 memorandum from the veteran's private doctor 
indicates that the veteran was having difficulty with 
discomfort and a bulge at his umbilicus over the past three 
years.  It was gradually enlarging.  He denied nausea, 
vomiting, alteration in bowel habits or other symptoms 
suggestive of incarceration.  On examination, there was felt 
a mild tender but reducible umbilical hernia.  The abdomen 
was otherwise soft.  An umbilical hernia repair was 
recommended.  

Umbilical hernia repair was performed later that month.  

At examination in July 2005, the veteran complained of 
heartburn and dysphagia to solids.  He also complained of 
occasional chest discomfort.  The veteran mentioned that he 
had difficulty swallowing.  He reported pyrosis and 
epigastric pain associated with substernal pain which 
occurred about once every few days of moderate severity.  The 
veteran had no hematemesis or melena.  The veteran complained 
of reflux and regurgitation.  He reported nausea and vomiting 
two to three times per day.  The veteran was not on acid-
reducing medications.  Physical examination revealed the 
veteran to be in a good state of health.  The diagnostic 
impression was symptoms of heartburn with dysphasia.  The 
examiner opined that the veteran likely had GERD which could 
be exacerbated by the presence of hiatal hernia.  

The following month, the veteran reported, at a VA outpatient 
visit, that his heartburn was not relieved with his current 
medication.  On examination, the veteran was well-nourished, 
well developed, in no acute distress.  The assessment was 
hiatal hernia with persistent reflux symptoms despite 
medication.  

In September 2005, the veteran underwent an upper endoscopy.  
A medium hiatus hernia was found.  A less than one cm benign-
appearing, intrinsic mild stenosis was found which was 
successfully dilated.  The impression was normal duodenum; 
hiatus hernia; Schatzki's ring, dilated.

At the veteran's personal hearing at the RO, the veteran 
testified that his hernia was productive of heartburn, 
difficulty swallowing, chest pain and belching.  The veteran 
also reported daily vomiting.  

A Modified Barium Swallow (MBS) test in January 2006 revealed 
a mild pharyngeal delay and delayed clearance of material 
from the esophagus.  At a follow-up appointment in February 
2006, the veteran reported that his swallowing was better 
when he used swallow strategies.  The assessment was better 
management of pharyngeal and esophageal dysphagias 
independently with swallow strategies to reduce risks for 
penetration/aspiration and manage residues after swallows and 
to modify eating behaviors that could aggravate GERD.

After reviewing the evidence of record, as noted hereinabove, 
the Board finds that the veteran's hiatal hernia is 
productive of an overall disability picture that more nearly 
approximates that of considerable, but not severe, impairment 
of health.  The record reflects that the veteran's hernia is 
manifested by persistently recurring epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal pain.  Despite the veteran's report of daily 
vomiting, the medical evidence has not shown that the 
veteran's service-connected hiatal hernia is productive of 
severe impairment of health.  The hiatal hernia is not 
manifested by symptoms of material weight loss and 
hematemesis or melena, or anemia.  At VA examinations, the 
physical examination of the veteran have consistently 
revealed a generally healthy individual.  Moreover, at the 
veteran's VA neurological examination in June 2005, the 
veteran reported that he vomited daily due to his migraine 
headaches.  Thus, the medical evidence of record is 
inconsistent with the veteran's report of daily vomiting due 
to the service-connected hernia.  

VA treatment records reveal a hernia repair in February 2002; 
however, the evidence does not indicate that any combination 
of symptoms associated with the hernia are productive of 
severe impairment of health.  The Board is mindful that the 
veteran experiences significant discomfort as a result of the 
service-connected hiatal hernia.  Nevertheless, the Board 
finds that the veteran's pain, GERD epigastric distress with 
dysphagia, pyrosis and regurgitation results in no more than 
considerable impairment of health.  Furthermore, the 
competent evidence of record has never suggested that the 
veteran's material weight loss, if any, or daily vomiting, if 
any, are associated with the service-connected hiatal hernia.   
As such, the Board finds that the 30 percent rating assigned 
for the service-connected hiatal hernia is the appropriate 
rating given the medical evidence in this case.  Therefore, 
entitlement to a higher schedular rating is not warranted.  
The preponderance of the evidence is against the veteran's 
increased rating claim.  

B.  Tinnitus

The veteran seeks an increased rating for his service-
connected tinnitus, asserting that a 10 percent evaluation 
for each ear is warranted because his service-connected 
tinnitus is bilateral.  The RO denied the veteran's request 
because under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for the tinnitus of each ear.  The veteran 
appealed that decision to the Board.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As there is no legal basis upon which to 
award separate schedular evaluations for tinnitus in each 
ear, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for right ear 
hearing loss having been submitted, the claim is reopened; to 
that extent only, the appeal is granted.

Service connection for migraine headaches is denied.  

A schedular rating in excess of 30 percent for the service-
connected hiatal hernia is denied.  

A schedular rating in excess of 10 percent for the service-
connected bilateral tinnitus is denied.  

REMAND

Having reopened the claim of service connection for a right 
ear hearing loss disability, VA now has the duty to notify 
the appellant as to how to substantiate his claim and to 
assist him in the development of the claim.  As such, the AMC 
must obtain relevant records which could possibly 
substantiate the claim and conduct an appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
38 U.S.C.A. § 5107(a) (West 2002).  

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  In this 
regard, VA is now required to assess the credibility and 
probative value of all the evidence of record in determining 
whether the claim may be granted.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this regard, the Board notes that while the veteran's 
assertions are presumed credible for the limited purpose of 
reopening the claim, the presumption of credibility does not 
extend beyond this determination.  See Chipego v. Brown, 4 
Vet. App. 102, 104- 105 (1993).  

In this case, the evidence of record reveals that the veteran 
indeed complained of right ear pain during service.  Of 
particular note, a review of the veteran's service medical 
records reveals that the veteran's examination on entry into 
service reflects hearing deficit in the right ear.  The 
current medical evidence indicates that the veteran has right 
ear hearing loss and tinnitus.  Importantly, a VA examiner 
has opined that the veteran's bilateral tinnitus was likely 
due to in-service noise exposure, despite the lack of 
complaints or diagnosis of tinnitus at discharge or within 
the following year.  

On remand, the veteran should be afforded a VA examination to 
determine whether the veteran's current right ear hearing 
loss was, as likely as not, incurred in or aggravated by in-
service noise exposure.  Importantly, the audiological 
examination should also determine the current nature, extent 
and severity of the left ear hearing loss.  

In this regard, the Board notes that the issue of entitlement 
to an increased rating for the service-connected left ear 
hearing loss is inextricably intertwined with the above 
described issue of entitlement to service connection for 
right ear hearing loss.  Thus, the veteran's increased rating 
claim must be deferred pending the outcome of his service 
connection claim.  See Holland v. Brown, 6 Vet. App. 443 
(1994).  

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim of service connection.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
right and/or left ear hearing loss 
disability, not already associated with 
the claims file.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current nature and likely etiology of the 
right ear hearing loss and to determine 
the current nature, extent and severity 
of the service-connected left ear hearing 
loss.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
right ear hearing loss.  The examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that any current right 
ear hearing loss is a result of in-
service noise exposure, based on all of 
the pertinent service medical records, VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the service medical 
records and VA records, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
certain time of onset (e.g., during 
service) of a disorder as it is to find 
against it.)

3.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claims.  Importantly, the claim 
of service connection for right ear 
hearing loss must be adjudicated before 
the claim for increased rating for the 
service-connected left ear hearing loss, 
as the rating for hearing loss is 
dependent on whether the hearing loss is 
unilateral or bilateral.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


